DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Response to Amendment
The Examiner acknowledges the amending of claims 1, 15 and 20.
Claim Objections
The previous claim objections are withdrawn due to the current amendments.
Claim Rejections - 35 USC § 112
The previous 112 rejections are withdrawn due to the current amendments.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “essentially” in claims 1 and 20 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Examiner notes that this term finds support in the original specification at page 7. Page 12 also uses the term in an example, but does not particularly point out the meets and bounds of the term. The term as used in the claims is therefore indefinite.
For purposes of examination, the term is understood to represent no spectral broadening of the pulse.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
The Applicant has argued the current amendments differentiate from the art of record.
The Examiner agrees. New art is presented to account for the noted amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-12, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheriaux (US 2013/0223460) in view of Dupriez et al. (WO 2017/021591).
With respect to claim 1, Cheriaux teaches a laser amplifier system (fig.2) comprising a two-stage compressor system, the laser amplifier system comprising:
a laser pre-amplifier system (fig.2 #3) to pre-amplify initial laser pulses (fig.2 #92) coupled into the laser pre-amplifier and to output pre-amplified laser pulses;
an intermediate laser pulse compressor (fig.2 #7) to temporally partially compress the preamplified laser pulses by at least 30% (note the compressor #6 provides a return to the initial pulse width near 10fs [0007, 23], the compression occurs after the pulse is stretched by 1x10^5 [0011], the intermediate compressor is 10-20% of the final #6 [0040-41], and is therefore at least a 1x10^4 reduction);
a solid-state post-amplifier (fig.2 #4/5) to post-amplify temporally partially compressed preamplified laser pulses from the intermediate laser pulse compressor as and output post-amplified laser pulses, wherein the solid-state post amplifier is a rod-laser solid state medium, a slab-laser solid-state medium, or a disk-laser solid-state medium (fig.2 depicted as rods, [0017]), and wherein the solid-state post amplifier is directly coupled to the intermediate laser pulse compressor to receive the partially compressed pre-amplified laser pulses (as seen in fig.2); and
a post laser pulse compressor (fig.2 #6) to temporally compress the post-amplified laser pulses to generate output laser pulses (fig.2 #94).
Cheriaux does not state the solid-state amplifier provides spectrally broadening, but does not directly specify no broadening occurs. Dupriez teaches a similar laser amplifier system (fig.2) including 
With respect to claim 2, Cheriaux teaches the laser preamplifier system comprises at least one amplifier with an amplification medium (fig.2 #3), wherein an amplification process in the amplification medium requires the pre-amplified laser pulses to have a minimum output laser pulse length, Tmin,fiber out (not defined, to be considered minimum input from #2), and each of the pre-amplified laser pulses comprises a corresponding first pulse length that is greater than or equal to Tmin,fiber out (as defined above), and
the intermediate-compressor stage is configured to compress the first pulse lengths of the pre-amplified laser pulses to second pulse lengths (fig.2 output of #7), each second pulse length being shorter than Tmin,fiber out (function of compressor) and is greater than or equal to a solid-state minimum input pulse length, Tmin,FK in (not defined, to be considered value input from #7) of the solid-state post amplifier.
Cheriaux does not specify using a fiber for the pre-amplifier. Dupriez further teaches the pre-amplifier to be fiber (fig.2 #20, abstract). The particular pre-amplifier used by Cheriaux is not particularly limited ([0015, 17, 18]), therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the fiber based medium for the pre-amplifier medium of Cheriaux as demonstrated by Dupriez as an alternate ‘stimulated emission amplifying medium’ (Cheriaux, [0017]) which would allow amplification at alternate wavelengths, provide alternate system 
With respect to claim 6, Cheriaux teaches the intermediate laser pulse compressor comprises an optical grating compressor configured to reflect or transmit incident laser pulses ([0073], necessarily either reflecting or transmitting).
With respect to claim 7, Cheriaux teaches the intermediate laser pulse compressor is configured to partially compress in time the pre-amplified laser pulses by at least 50% of the pulse length (note the compressor #6 provides a return to the initial pulse width near 10fs [0007, 23], the compression occurs after the pulse is stretched by 1x10^5 [0011], the intermediate compressor is 10-20% of the final #6 [0040-41], and is therefore at least a 1x10^4 reduction).
With respect to claim 8, Cheriaux teaches at least one of the intermediate laser pulse compressor and the post laser pulse compressor comprises at least one of a diffraction grating ([0073]), a volume Bragg grating, a prism, a grism, a Gires-Tournois-interferometer mirror, or combinations thereof.
With respect to claim 9, Cheriaux, as modified, teaches the laser pre-amplifier system and the solid-state post-amplifier are configured such that the laser pre-amplifier system comprises a greater stretch factor than the solid-state post-amplifier (based on the combination with Dupriez which limits or reduces the post-amplifier spectral output width).
With respect to claim 10, Cheriaux teaches the device outlined above including the preamplifier system is configured to exhibit a gain factor of greater than or equal to 3dB ([0015] 1x10^6 fold increase) for laser pulses having a pulse energy of greater than or equal to 0.5 uJ ([0044] 10 uJ input). Messerly does not teach laser pulses having a pulse energy of greater than or equal to 0.5 uJ, a spectral width greater than 1 nm and a mode field diameter greater than or equal to 10um in an amplification fiber of the pre-amplifier system. It is well known in the amplifier art to adjust amplifiers to achieve a 
Cheriaux does not specify using a fiber for the pre-amplifier. Dupriez further teaches the pre-amplifier to be fiber (fig.2 #20, abstract). The particular pre-amplifier used by Cheriaux is not particularly limited ([0015, 17, 18]), therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the fiber based medium for the pre-amplifier medium of Cheriaux as demonstrated by Dupriez as an alternate ‘stimulated emission amplifying medium’ (Cheriaux, [0017]) which would allow amplification at alternate wavelengths, provide alternate system architectures, and make use of an amplifying medium well-known to the chirp-pulse-amplification process used by Cheriaux ([0004, 17]).
With respect to claim 11, Cheriaux teaches the device outlined above, including a series of post-amplifiers (fig.2 #4/5), but does not teach the laser pre-amplifier system comprises at a plurality of fiber-laser amplifier stages optically coupled in series. Dupriez further teaches the pre-amplifier to be fiber (fig.2 #20, abstract). The particular pre-amplifier used by Cheriaux is not particularly limited ([0015, 17, 18]), therefore it would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the fiber based medium for the pre-amplifier medium of Cheriaux as demonstrated by Dupriez as an alternate ‘stimulated emission amplifying medium’ (Cheriaux, [0017]) which would allow amplification at alternate wavelengths, provide alternate system architectures, and make use of an amplifying medium well-known to the chirp-pulse-amplification process used by Cheriaux ([0004, 17]). Additionally, it would have been obvious to make use of a series of pre-amplifiers, 
With respect to claim 12 Cheriaux teaches the device outlined above, including a stretcher system (fig.2 #2) comprising dispersive optical elements ([0009, 12] gratings or fibers) connected upstream of the laser pre-amplifier system, wherein the stretcher system is configured to stretch pulse lengths and reduce a pulse peak power of the initial laser pulses coupled into the laser pre-amplifier system. 
With respect to claim 15, Cheriaux teaches the at least one solid-state-laser amplifier comprises a linear amplifier (fig.2 two rod types).
With respect to claim 16, Cheriaux teaches the solid-state postamplifier is configured to exhibit a gain factor of greater than or equal to 3dB ([0015] 10^4 increase over the pre-amp). Cheriaux does not teach a mode field diameter in the solid-state post-amplifier greater than or equal to 100pm with a pulse width input of 1ps. It is well known in the amplifier art to adjust amplifiers to achieve a desired output characteristic. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to adjust the post-amplifier of Cheriaux to function with an input pulse of a MFD of 100um with a 1ps input as an optimization of the amplifier through routine experimentation to achieve the desired input/output pulse characteristics of the amplifier system (see MPEP 2144.05 II A).
With respect to claim 17, Cheriaux teaches a seed-laser pulse source configured to generate a sequence of seed-laser pulses as the initial laser pulses (fig.2 #1), but does not specify wherein the seed-laser pulse source is a fiber-oscillator, a diode-laser, a rod-oscillator, or a microchip-laser. Dupriez further teaches the oscillator to be fiber based (abstract). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a fiber based oscillator for the oscillator of Cheriaux as demonstrated by Dupriez in order to make use of a well-known source of short pulses (Dupriez, ‘modes of realization’, para.2).

With respect to claim 20, Cheriaux teaches a method for amplifying laser pulses, the method comprising:
providing initial laser pulses (fig.2 from #1);
pre-amplifying the initial laser pulses with a pre-amplifier to provide preamplified laser pulses (fig.2 via #3);
partially compressing the pre-amplified laser pulses by at least 30% to provide partially compressed pre-amplified laser pulses (fig.2 #7, note the compressor #6 provides a return to the initial pulse width near 10fs [0007, 23], the compression occurs after the pulse is stretched by 1x10^5 [0011], the intermediate compressor is 10-20% of the final #6 [0040-41], and is therefore at least a 1x10^4 reduction);
receiving the partially compressed pre-amplified laser pulses at a solid-state post-amplifier (fig.2 #4/5) that is directly coupled to the intermediate laser pulse compressor (as seen in fig.2);
post-amplifying the partially compressed pre-amplified laser pulses with the solid-state post-amplifier to provide post-amplified laser pulses (fig.2 via #4/5), wherein the solid-state post amplifier is a rod-laser solid state medium, a slab-laser solid-state medium, or a disk-laser solid-state medium (fig.2 depicted as rods, [0017]); and
compressing the post-amplified laser pulses (fig.2 via #6).
Cheriaux does not state the solid-state amplifier provides spectrally broadening, but does not directly specify no broadening occurs. Dupriez teaches a similar laser amplifier system (fig.2) including the use of solid-state amplifiers (fig.2 #30) for the final amplification stage after a fiber amplifier initial stage (fig.2 #20) and a compressor (fig.2 #40), wherein the solid-state amplifiers is not spectrally .

Claims 3-5, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheriaux and Dupriez in view of Messerly et al. (US 2014/0300951).
With respect to claim 3, Cheriaux, as modified, teaches the device outlined above, including the function of the amplifier to be associated with the input pulse peak power which is a function of the pulse length ([0016]), but does not specify basing Tmin, FK in value on the input power. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to base the Tmin, FK in value on the input power in order to avoid unwanted non-linear affects in the amplifier as taught by Cheriaux ([0016]).
Cheriaux does not specify the solid-state postamplifier comprises optical components. Messerly teaches a related dual-stage compressor based optical amplifying system (fig.1), including the solid-state postamplifier to comprise optical components (fig.1, [0055], couplers). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the couplers of Messerly in the postamplifier of Cheriaux to insure a maximum amount of light is transferred between the amplifying components.
With respect to claim 4, Cheriaux, as modified by Messerly, further teaches optical components of the solid-state post-amplifier comprises at least one of beam-guiding optics (Messerly, [0055] couplers, etc.), a mirror, a Pockels cell, a polarizer, or combinations thereof.
With respect to claim 5, Cheriaux, as modified, teaches the device outlined above, but does not specify the maximum pulse power is given by at least one of a nonlinearity associated with a mode size, 
With respect to claim 13, Cheriaux teaches the device outlined above, but does not teach using a pulse selector. Messerly teaches a pulse selection positioned upstream of (fig.1 E/O modulator), within, or downstream of the fiber-laser pre-amplifier system. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the modulator of Messerly in the device of Cheriaux in order to tailor the pulse shape.
With respect to claim 21, Cheriaux teaches the method outlined above, but does not specify reducing a repetition rate before or during the pre-amplifying. Messerly teaches reducing a repetition rate of the initial laser pulses before or during pre-amplifying the initial laser pulses ([0057], trimming pulses reduces rep rate by increasing pulse spacing). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of the modulator of Messerly in the device of Cheriaux in order to tailor the pulse shape.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2017/0044669 at figure 5 is found to teach a 2 stage compressor based amplifier system.
US 9219344, 8064131, 2020/0091671, 2008/0273238 teach related multi-compressor systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828